Order entered July 22, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00612-CV

                                CAROL BECKA, Appellant

                                             V.

                                 DAVID BECKA, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-54420-2008

                                         ORDER
       Before the Court is court reporter Kathy Bounds’ July 19, 2019 request for an extension

of time to file the record. We GRANT the request and ORDER the reporter’s record be filed no

later than August 22, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE